DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-13) in the reply filed on July 8, 2021 is acknowledged.

Status of the Claims
	Claims 14-19 have been withdrawn as being directed to a non-elected invention.  Claims 1-13 are under examination at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is indefinite because the claim lacks a reference sequence for the cited mutations. Since the amino acid residues and positions can vary from one sequence to another, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention without a reference sequence. Therefore, a sequence referred by SEQ ID NO: should be recited in the claims as a reference for the mutations cited the claims.  The indefinite language of claim 1 also affects claims depending from claim 1.
Claim 11 recites “The isolated monoclonal antibody of claim 14”.  Claim 14 is a method claim. 
Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1, from which claims 6 and 7 depend, requires that the constant domain comprise a M428L and N434S mutation.  These mutations increase binding of the antibody to the neonatal Fc receptor.  Claims 6 and 7 are directed to antibody fragments that do not possess the Fc constant domain.  Further, the published application states at paragraph [0212] that the disclosed antibodies and antigen binding fragments can be linked to a Fc polypeptide including the M428L and N434S substitutions.  This implies that the antigen binding fragments do not already possess the M428L and N434S substitutions.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 6, 8-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10562960.  
The instant claims are directed to an isolated monoclonal antibody, comprising: a heavy chain variable region (VH) comprising a heavy chain complementarity determining region (HCDR)1, a HCDR2, and a HCDR3 as set forth as SEQ ID NOs: 7-9 or the VH is SEQ ID NO: 1; and 
a recombinant constant domain comprising M428L and N434S mutations,
wherein the antibody specifically binds to HIV-1 gp120 and neutralizes HIV-1 infection.
Patented claim 11 is are directed to an isolated monoclonal antibody, comprising a heavy chain variable region (VH) comprising SEQ ID NO: 1 and a 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-4, 6, 8-10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of co-pending Application No. 16/971826. 
The instant claims are directed to an isolated monoclonal antibody, comprising: a heavy chain variable region (VH) comprising a heavy chain complementarity determining region (HCDR)1, a HCDR2, and a HCDR3 as set forth as SEQ ID NOs: 7-9 or the VH is SEQ ID NO: 1; and 
a recombinant constant domain comprising M428L and N434S mutations,
wherein the antibody specifically binds to HIV-1 gp120 and neutralizes HIV-1 infection.
Co-pending claim 1 is directed to a monoclonal antibody, comprising: a heavy chain variable region (VH) comprising a heavy chain complementarity determining region (HCDR) 1, a HCDR2, and a HCDR3 of a parent VRC01-class antibody; a light chain variable region (VL) comprising a light chain 
	The antibody of co-pending claim 24 encompasses the N6 antibody with the M428L and N434S mutations.  The N6 antibody comprises SEQ ID NOs:1 and 2 of the instant claims (see paragraph [0006] of the instant published application).  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648